Citation Nr: 1001613	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
porphyria cutanea tarda, to include as secondary to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  Jurisdiction over the Veteran's 
claim was then transferred to the RO in Wichita, Kansas.

In November 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that a remand for 
additional notification is necessary with respect to the 
issue of whether new and material evidence has been submitted 
to reopen the Veteran's claim of entitlement to service 
connection for porphyria cutanea tarda.

The Court of Appeals for Veterans Claims has held that when a 
veteran is attempting to reopen a previously disallowed 
claim, VA must notify the veteran of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.    

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the Veteran 
proper VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
VCAA notice should advise the Veteran of 
what evidence and information is necessary 
to reopen his claim and what evidence is 
necessary to substantiate the elements 
required to establish service connection 
that were found insufficient in the prior 
denial of his claim for porphyria cutanea 
tarda as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
including what constitutes new and 
material evidence.  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	Upon completion of the foregoing, the 
RO should adjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the RO should provide the Veteran 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


